                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
           v.                              ) CASE NO. 1:18-CR-11-ALB
                                           )
DENNIS REINALDO PERALTA,                   )
                                           )

                                          ORDER

       Defendant Dennis Reinaldo Peralta filed a motion for bond (Doc. 647) pending

appeal of his criminal conviction and sentence for charges of drug distribution conspiracy

and violations of the Controlled Substances Act. (Doc. 483). This matter is before the Court

on the January 24, 2020 Recommendation of the United States Magistrate Judge. (Doc.

700). Peralta filed an objection to the Recommendation. (Doc. 711). Defendant’s objection

is “that a crime did not occur,” notwithstanding the numerous convictions of his

coconspirators and the fact that he was convicted by a unanimous jury. (Doc. 711 at 1).

Peralta’s objection is devoid of factual support and facially frivolous.

       Upon review of the Recommendation and after an independent review of the file, it

is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. Peralta’s objection (Doc. 711) is OVERRULED.

       3. The motion for bond (Doc. 647) is DENIED.
DONE and ORDERED this 3rd day of February 2020.



                               /s/ Andrew L. Brasher
                         ANDREW L. BRASHER
                         UNITED STATES DISTRICT JUDGE
